Case 1:16-cv-00375-AJT-JFA Document 345 Filed 12/20/19 Page 1 of 4 PageID# 17312



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION
              TO PARTIALLY VACATE THE COURT’S DECEMBER 18, 2019 ORDER
                           IN LIGHT OF TEN-DAY DEADLINE

         On December 18, 2019, the Court ordered, inter alia, that (1) final judgment be entered

 against Plaintiffs and in favor of Defendants as to Counts II, IV, and V, pursuant to Federal Rule of

 Civil Procedure 54(b); (2) a declaratory judgment be entered in favor of Plaintiffs and against

 Defendants in connection with Counts I and III pursuant to 28 U.S.C. § 2201; (3) “to the extent the

 Court’s declaratory judgment and declaration of rights entered herein pursuant to 28 U.S.C. § 2201

 with respect to . . . Count I and . . . Count III does not constitute a final appealable judgment, the

 Court hereby certifies pursuant to 28 U.S.C. § 1292(b) that the Court’s declaration of rights involves

 a controlling question of law as to which there is substantial ground for difference of opinion and

 therefore an immediate appeal from this Order may materially advance the ultimate termination of

 the litigation”; (4) ordered Defendants to revise its DHS TRIP procedures as it relates to the TSDB

 and to apply those revised procedures to any named Plaintiff currently listed in the TSDB; and (5)

 “notwithstanding any appeals, this action shall continue as appropriate pursuant to 28 U.S.C. § 2202

 and 28 U.S.C. § 1292(b) with respect to any remaining claims or further necessary or proper relief

 based on the declarations and orders contained herein.” Dkt. No. 341 (“Final Order”).


                                                     1
Case 1:16-cv-00375-AJT-JFA Document 345 Filed 12/20/19 Page 2 of 4 PageID# 17313



        Defendants move the Court to partially vacate its Final Order—specifically, that aspect of its

 Final Order certifying interlocutory appeal of the Court’s declaration of rights with respect to

 Counts I and III pursuant to 28 U.S.C. § 1292(b) without prejudice to re-certifying the question. See

 Final Order at 4. Defendants submit the following in support of this motion:

    1. In its supplemental briefing, and as noted by the Court in its Final Order at 2-3, Defendants

        requested that the Court enter a final, appealable judgment limited to providing declaratory

        relief for the procedural due process violation found and, at most, directing the agencies to

        provide additional process consistent with its findings to those Plaintiffs who have

        demonstrated a deprivation. See, e.g., Dkt. No. 331 at 3, Dkt. No. 333 at 29.

    2. Defendants did not specifically request that the Court certify its judgment pursuant to 28

        U.S.C. § 1292(b), which provides that the Court of Appeals may permit an appeal “if

        application is made to it within ten days after the entry of the order.” Defendants are unable

        to perfect an application for appeal within ten days of the Final Order. The process for

        authorizing and perfecting an appeal by the Government is a time-consuming process,

        requiring the input of all affected agencies, and the Civil Division’s Appellate staff, before

        consideration and approval by the Solicitor General of the United States. 28 C.F.R. §

        0.20(b). While that process can ordinarily be accomplished within sixty days, see Fed. R.

        App. P. 4(a)(1)(B), it is considerably more difficult to do so within ten days. And that

        difficulty is substantially compounded here by the imminent Christmas, Hanukkah, and New

        Year’s holidays, during which many key agency and Department counsel will be out of the

        office for scheduled vacations.

    3. Defendants understand the Court’s Order to be injunctive in effect and thus appealable at

        least under 28 U.S.C. § 1292(a)(1), even absent any certification pursuant to 28 U.S.C. §

        1292(b). Notwithstanding, Defendants appreciate the Court’s effort to ensure an appealable


                                                    2
Case 1:16-cv-00375-AJT-JFA Document 345 Filed 12/20/19 Page 3 of 4 PageID# 17314



       order by also certifying pursuant to § 1292(b) and wish to preserve their ability to pursue that

       avenue if necessary. Defendants thus request that the Court vacate the specific aspect of its

       Final Order certifying its judgment for interlocutory appeal with respect to Counts I and III

       pursuant to 28 U.S.C. § 1292(b) at this time, so that Defendants may have an adequate

       opportunity to consider whether it wishes to pursue interlocutory appeal. Defendants will

       notify the Court within forty-five (45) days of the Final Order as to whether they intend to

       appeal the Final Order, and if so, whether they request that the Court recertify its judgment

       pursuant to 28 U.S.C. § 1292(b). See Safety-Kleen, Inc. (Pinewood) v. Wyche, 274 F.3d 846, 866

       (4th Cir. 2001) (describing a district court’s power to recertify a question for review); Wright

       & Miller, 16 Fed. Prac. & Proc. Juris. § 3929 (3d ed.) (“the district court should have power

       to enter a new order, again certifying the matter for appeal, so long as it concludes that the

       statutory criteria continue to be satisfied.”).

    4. No other aspect of the Final Order would be affected if the Court grants this motion.


 Dated: December 20, 2019                                   Respectfully submitted,

                                                            G. ZACHARY TERWILLIGER
                                                            United States Attorney

                                                            JOSEPH H. HUNT
                                                            Assistant Attorney General
                                                            Civil Division

                                                            ANTHONY J. COPPOLINO
                                                            Deputy Director
                                                            Federal Programs Branch

                                                            AMY POWELL
                                                            DENA M. ROTH
                                                            ANTONIA KONKOLY
                                                            CHRISTOPHER HEALY
                                                            Trial Attorneys, Federal Programs Branch
                                                            United States Department of Justice
                                                            Civil Division, Federal Programs Branch
                                                            1100 L Street, N.W. Rm 11204
                                                    3
Case 1:16-cv-00375-AJT-JFA Document 345 Filed 12/20/19 Page 4 of 4 PageID# 17315



                                              Washington, DC 20530
                                              Tel: (202) 514-2395
                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov




                                       4
